UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2234


ZEBEDEE MILBY,

                    Plaintiff - Appellant,

             v.

OFFICE OF THE FEDERAL REGISTRAR,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00590-MHL)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Zebedee Milby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Zebedee Milby seeks to appeal the district court’s order dismissing his complaint

without prejudice. Before addressing the merits of Milby’s appeal, we first must be

assured that we have jurisdiction. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015). We

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).          The district court

determined that Milby failed to allege any facts upon which the court could conclude that

Milby had standing to raise his claim. Because Milby might be able to cure this defect by

filing an amendment to the complaint, we conclude that the order Milby seeks to appeal

is neither a final order nor an appealable interlocutory order. See Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly,

we dismiss the appeal for lack of jurisdiction and remand the case to the district court

with instructions to allow Milby to amend his complaint. Goode, 807 F.3d at 630. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                         DISMISSED AND REMANDED




                                            2